Harvey, J.
(dissenting): In my judgment there is no occasion to direct a new trial in this case. Either the judgment of the trial court should be affirmed, or it should be set aside with directions to enter judgment for defendant. The pleadings disclose there was no controversy over the fact that the policy had been issued, that premiums had been paid, that the insured had died, and that plaintiff was the beneficiary named in the policy. The only controverted issue raised was whether defendant should be relieved from payment of more than the premiums received, which it tendered back, because two answers made by the insured in his application for the policy had been falsely and fraudulently made. Defendant alleged that defense in its answer, but more particularly in its cross petition to set aside the policy. This raised the same issue that would have *685been raised by an independent action on behalf of defendant to set aside the policy because of such false and fraudulent answers. This is an issue for a court of equity, and although a jury was impaneled in this case there was in fact no jury issue to be tried, except as the court might use the jury in an advisory capacity. At the beginning of the trial the attorneys for the respective parties agreed that upon the issues joined the burden of proof was on the defendant. It assumed that burden of proof and had the opening in the introduction of evidence and the argument. At the close of all the evidence the plaintiff filed a motion for a directed verdict in her favor, and the defendant filed a motion for a directed verdict in its favor. By doing so the parties submitted a court case to the court. The court directed a verdict for plaintiff, thereby deciding the issues joined in favor of the plaintiff upon the evidence adduced. This was necessarily a finding and a holding' that the defendant had not established the facts alleged by it, namely, that the answers to the questions made by the insured in the application for the policy were falsely and fraudulently made. It seems to me the only question before this court is whether the finding and judgment of the trial court can be sustained under the evidence. Now, it in effect is conceded in this court that the answer to question 6A was inaccurate, and in a technical sense, at least, that it was known by the insured to be inaccurate at the time it was made. Subsequent information, acquired more definitely after the death of the insured, disclosed that the answer to question 10 was inaccurate when made, although it is not clearly established that the insured knew that fact. But inaccuracy alone would not justify the cancellation of the policy. These answers were not warranted to be true; defendant, in its form of application, did not require the truth of the answers to be warranted; hence, we get to the single question of whether the answers were fraudulently made. As to the answer to question 10, it is not seriously contended the answer was fraudulent; to the extent this contention is made it had no substantial support in the evidence. This leaves the only substantial controversy in the case to be whether the answer to question 6A was fraudulently made. The principal part of the evidence pertains to that question. The determination of the question involved the consideration of the evidence, and the various parts of it, from several different angles or viewpoints, as the opinion points out. It required the trial court to pass upon the credibility of witnesses and to weigh the testimony of *686the respective witnesses in the light of all the facts and circumstances shown by the evidence. The trial court was required also to apply the well-established rule, referred to in the opinion, that fraud is never presumed, but must be established by clear and convincing proof. The trial court thought, and by its ruling determined, that the fraud relied upon by defendant had not been so established by such proof. Unless we can say, as a matter of law, that the trial court was wrong in that conclusion its judgment should be affirmed. I am not able to find evidence in this record which compels a finding to the contrary. This court, to reach the conclusion that the evidence compels a finding of fraud, and a judgment in accordance with such finding, would have to place itself in the position of the trial court for the purpose of weighing the evidence, passing on the credibility of witnesses, and drawing reasonable inferences from all the facts and circumstances of the case. To do these things is not the function of this court in appealed cases. The result is, the judgment of the trial court should be affirmed.